Former horsemen's association director sentenced to almost four years in prison - nola.com Page 1 of 3
           Case 2:19-cv-10070-LMA-JVM Document 20-10 Filed 06/20/19 Page 1 of 3


      Menu                                                                                 Subscribe
                                                                                                             Sign In   Search



 CRIME




     Former horsemen's association director sentenced to almost four years in
     prison
     Updated 1 mo ago;
     Posted 7 yrs ago




                                                            0 shares


     By Gordon Russell, NOLA.com | The Times-Picayune


     Unmoved by his tearful plea for leniency, U.S. District Judge Eldon Fallon on Thursday sentenced Sean
     Alfortish to 46 months in prison for conspiring to rig the elections of the Louisiana Horsemen's Benevolent
     and Protective Association and then helping himself to money controlled by the agency. The sentence was
     at the top of the recommended range under federal guidelines, though Alfortish faced up to five years under
     the law. Fallon also ordered Alfortish to pay $105,105 in restitution to the horsemen's group, and to report to
     prison on April 2.




                              Sean Alfortish


     Fallon said he would recommend that Alfortish serve his term at a federal prison camp in Pensacola, Fla., so
     it will be easier for his family to visit him.

                                                                                                 Exhibit F


mhtml:file://\\phl1nas4\worldox118$\Clients\NS5500\12\CASEDOCS\10539223.mht                                        2/21/2019
Former horsemen's association director sentenced to almost four years in prison - nola.com Page 2 of 3
           Case 2:19-cv-10070-LMA-JVM Document 20-10 Filed 06/20/19 Page 2 of 3
     In pleading guilty, Alfortish admitted he created a scheme to get re-elected as the head of the horsemen's
     group in 2008 after his first term as president was marred by charges of financial mismanagement. The
     group takes a 6 percent cut of the purses at Louisiana's four racetracks.

     Thanks to a raft of falsified ballots, Alfortish won re-election and a slate of his hand-picked candidates were
     elected to the board. Alfortish admitted using the association's medical benefits trust fund for personal
     expenses and settling a sexual harassment grievance for $25,000, then reimbursing himself and calling it
     "back pay."

     P.J. Stakelum III, a lawyer for the horsemen's group, encouraged Fallon to require Alfortish to pay back
     hundreds of thousands of dollars to the horsemen, saying the group is struggling because of his
     mismanagement. But Fallon found that while some of Alfortish's fiscal practices were suspect, only $105,105
     had been clearly misspent.

     Before Fallon imposed the sentence, Alfortish delivered a lengthy soliloquy, his voice cracking repeatedly as
     he tried to maintain his composure before a courtroom packed with relatives and supporters.




     He was at turns self-pitying and remorseful, saying that his words and actions have repeatedly been taken
     out of context and that he took the helm of the horsemen's group only so that he could help the people who
     worked there.

     Alfortish, who formerly served as a magistrate judge in Kenner, said he chose his career as a lawyer so that
     he could "fight for people. I didn't do it for money. I didn't do it for recognition."

     He complained that he had been "ridiculed" and had his "reputation trashed" while a "public execution"
     played out. And he pleaded with Fallon not to tear his family apart, saying he had never spent a night apart
     from his 8-year-old daughter.

     "I ask you to look at my life as a whole," he said. "I beg you for leniency. That's all I have left now."

     But the judge -- much as when he sentenced City Hall tech vendor Mark St. Pierre last year -- said that
     Alfortish's strong support network and high educational attainment made him that much more of a
     disappointment.

     Most defendants, he said, have little education and few prospects, and they enter the courtroom alone, save
     for a lawyer.




mhtml:file://\\phl1nas4\worldox118$\Clients\NS5500\12\CASEDOCS\10539223.mht                                      2/21/2019
Former horsemen's association director sentenced to almost four years in prison - nola.com Page 3 of 3
           Case 2:19-cv-10070-LMA-JVM Document 20-10 Filed 06/20/19 Page 3 of 3
     "That's no excuse -- they shouldn't violate the law," Fallon said. "But I understand when an individual has
     been kicked around by society.




     "You are a lawyer and you sit as a magistrate judge. Society has a right to expect more of you, not less. You
     should be a role model."

     An ill-advised letter Alfortish recently mailed to supporters did not appear to affect Fallon's judgment. The
     letter, sent to friends, said Alfortish was "not guilty of the many things which were said about me," and
     claimed he took a plea deal with the government because it was in the best interest of his daughter.

     Prosecutors, learning of the letter, invited Alfortish to withdraw his guilty plea. But Alfortish declined, and his
     lawyer filed a motion saying his client was simply venting his frustrations.

     Fallon mentioned the letter and asked Alfortish directly: "Are you pleading guilty because you are in fact
     guilty?"

     "Yes, sir," Alfortish replied.

     Gordon Russell can be reached at grussell@timespicayune.com or 504.826.3347.



                                                          View Comments




                                           Registration on or use of this site constitutes acceptance of our User Agreement and Privacy
                                           Policy

                                           © 2019 NOLA Media Group. All rights reserved (About Us).
                                           The material on this site may not be reproduced, distributed, transmitted, cached or otherwise used,
                                           except with the prior written permission of NOLA Media Group.

                                           Community Rules apply to all content you upload or otherwise submit to this site.

                                             Ad Choices




mhtml:file://\\phl1nas4\worldox118$\Clients\NS5500\12\CASEDOCS\10539223.mht                                                       2/21/2019
